DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Requirement for Restriction (including the Election of Species Requirement) dated May 21, 2021 is withdrawn in view of the amendments to the claims and arguments, respectively, in the amendment dated July 16, 2021.  Accordingly, an action on the merits of all pending claims 1-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 2 and 3 of claim 20, the recitation “through a hole in the continuous tracks” should be corrected to --through a hole between the continuous tracks-- since seed is dispensed between the continuous tracks, not through a hole in the continuous tracks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
 Claims 1, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mariman et al. US 2007/0095261 A1 in view of Deckler US 5,058,766, McLemore US 2,509,691 and Riedinger et al. US 2009/0033147 A1.
With respect to claim 1, Mariman et al. US 2007/0095261 A1 disclose a planting unit 10, comprising: 
a.    an opening member 22 for creating an opening (unnumbered) in the ground (unnumbered);

c.    continuous wheels 44,52,66 necessarily positioned at least partially outside the opening members 22.
With respect to claim 20, the seed tube 42 (see the disclosure in paragraph [0017], line 1) is positioned adjacent the continuous wheels 44,52,66 to dispense seed (see the disclosure in paragraph [0002], line 2) through a hole necessarily between the continuous wheels 44,52,66.
The claims distinguish over Mariman et al. US 2007/0095261 A1 in requiring (1) a seed meter to be for dispensing seed adjacent the opening members for dispensing seed into the opening in the ground (as required in claim 1); (2) the continuous wheels to be continuous tracks (as required in claim 1); (3) a motor to be operatively connected to the continuous tracks for operating the continuous tracks (as required in claim 1); (4) the seed meter to be positioned above the continuous wheels/tracks (as required in claim 11); and (5) a seed system to be operatively connected to the seed meter for delivering seed from the seed meter to the opening in the ground (as required in claim 19).
With respect to (1), (4) and (5), Deckler US 5,058,766 discloses (1) a seed meter 22 for dispensing seed (unnumbered) adjacent the opening members 19 (see the disclosure in column 4, lines 6 and 7) for dispensing seed (unnumbered) into the opening (see the disclosure in column 4, line 7) in the ground (unnumbered) (as required in claim 1); (4) the seed meter 22 being positioned above the continuous wheels/tracks 21 (as required in claim 11); and (5) a seed system (41 (Figures 2 and 3) and the seed tube, unnumbered (Figure 1) below 41) being operatively connected to the seed meter 22 for necessarily directing seed (unnumbered) from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure disclosed supra in Deckler US 5,058,766 in the planter row unit of Mariman et al. US 2007/0095261 A1 for greater seed dispensation control and uniformity.
As to (2), McLemore US 2,509,691 disclose a planter utilizing continuous tracks 16,17 instead of continuous wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized continuous tracks 16,17 as disclosed supra in McLemore US 2,509,691 in place of the continuous wheels of Mariman et al. US 2007/0095261 A1 for greater planter control and maneuverability in rugged terrain.
With respect to (3) the combination of references (specifically McLemore US 2,509,691) disclose continuous tracks 16,17.
Claim 1 distinguishes over the combination of references in requiring a motor to be operatively connected to the continuous tracks to operate the continuous tracks.
Riedinger et al. US 2009/0033147 A1 disclose a motor (see the disclosure in claim 8, line 8) connected to the tracks (see the disclosure in claim 8, line 9) to operate (see the disclosure in claim 8, line 7) the tracks (see the disclosure in claim 8, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a motor as disclosed in Riedinger et al. US 2009/0033147 A1 to operate the continuous tracks of the combination of references for greater operator control and for ease of operation.
s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mariman et al. US 2007/0095261 A1 in view of Deckler US 5,058,766, McLemore US 2,509,691 and Riedinger et al. US 2009/0033147 A1 as applied to claims 1, 11, 19 and 20 above, and further in view of Cotton US 2005/0103538 A1.
The combination discloses the planting unit with continuous tracks operated by a motor as set forth supra.
The claims distinguish over the combination in requiring (1) the motor to comprise:
a. an electric motor;
b. a combustion motor; or
c. a hybrid motor (as required in claim 3) and (2) the motor to comprise a first motor operatively connected to one of the continuous tracks on a first side, and a second motor operatively connected to one of the continuous tracks on a second side (as required in claim 4).
Cotton US 2005/0103538 A1 discloses (1) a motor comprising:
a. an electric motor (see the disclosure in paragraph [0024], lines 14 and 15) (as required in claim 3) and (2) a motor comprising a first motor 27’ necessarily operatively connected to one of continuous tracks 24 on a first side, and a second motor 27’ necessarily operatively connected to one of the continuous tracks 24 on a second side (as required in claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure disclosed supra in Cotton US 2005/0103538 A1 in the planting unit of the combination for greater operator control and for ease of operation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mariman et al. US 2007/0095261 A1 in view of Deckler US 5,058,766, McLemore US 2,509,691 and Riedinger et  as applied to claims 3 and 4 above, and further in view of Mustain US 567,861.
The combination discloses the planting unit with continuous tracks operated by first and second motors as set forth supra.
Claim 5 distinguishes over the combination in requiring the first and second motors to be operable independent of one another.
Mustain US 567,861 discloses first (claim 22, line 5) and second (claim 22, line 4) motors being operable independent of one another (claim 22, line 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure disclosed supra in Cotton US 2005/0103538 A1 in the planting unit of the combination for greater operator control and for ease of operation.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mariman et al. US 2007/0095261 A1 in view of Deckler US 5,058,766, McLemore US 2,509,691 and Riedinger et al. US 2009/0033147 A1 as applied to claims 1, 11, 19 and 20 above, and further in view of Rylander 2013/0032362 A1.
Mariman et al. US 2007/0095261 A1 disclose a planting unit 10, comprising an opening member 22 for creating an opening (unnumbered) in the ground (unnumbered).
With respect to claim 7, the opening member 22 of Mariman et al. US 2007/0095261 A1 comprises at least one disc 22.
The claims distinguish over Mariman et al. 2007/0095261 A1 in requiring (1) a downforce cylinder to be operatively connected to the opening member (as required in claim 6) 
Rylander 2013/0032362 A1 discloses (1) a downforce cylinder 40 (see the disclosure in paragraph [0018], line 2) operatively connected to an opening member (Figure 2) (as required in claim 6) and (2) the downforce cylinder 40 (see the disclosure in paragraph [0018], line 2) comprising a pneumatic cylinder 40 (see the disclosure in paragraph [0018], line 3) (as required in claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure disclosed supra in Rylander 2013/0032362 A1 in the planting unit of Mariman et al. 2007/0095261 A1 for greater seed dispensation control and uniformity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mariman et al. US 2007/0095261 A1 in view of Deckler US 5,058,766, McLemore US 2,509,691 and Riedinger et al. US 2009/0033147 A1 and Rylander 2013/0032362 A1 as applied to claims 6-8 above, and further in view of Kopycinski 6,148,746.
The combination of references (specifically Rylander 2013/0032362 A1) disclose a downforce cylinder 40 (see the disclosure in paragraph [0018], line 2).
Claim 9 distinguishes over the combination of references in requiring the downforce cylinder to be a strut.
Kopycinski 6,148,746 disclose a downforce cylinder 50 being a strut 50 (see the disclosure in column 4, line 7).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mariman et al. US 2007/0095261 A1 in view of Deckler US 5,058,766, McLemore US 2,509,691 and Riedinger et al. US 2009/0033147 A1 as applied to claims 1, 11, 19 and 20 above, and further in view of Piou et al. 2004/0235600 A1.
The combination of references (specifically McLemore 2,509,691) disclose continuous tracks 16,17.
Claim 10 distinguishes over the combination of references in requiring the continuous tracks to comprise an elastomeric material.
Piou et al. 2004/0235600 A1 disclose continuous tracks (see the disclosure in line 1 of the abstract) comprising an elastomeric material (abstract, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an elastomeric material as disclosed in Piou et al. 2004/0235600 A1 for continuous tracks of the combination of references for economy in manufacture.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,795,077 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of U.S. Patent No. 9,795,077 B2 and the claims of the instant application 16/723,100 lend themselves to a planting unit employing substantially the same structure and features.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,512,209 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of U.S. Patent No. 10,512,209 B2 and the claims of the instant application 16/723,100 lend themselves to a planting unit employing substantially the same structure and features.

Comments on Allowability
	Claims 12-18 are considered to define over the prior art of record for the same reasoning set forth in the arguments accompanying the amendment dated June 5, 2017 in parent application 14/751,716.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 17, 2021